Citation Nr: 1511171	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as a result of herbicide exposure.

2.  Entitlement to service connection for porphyria cutanea tarda, to include as a result of herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for meningitis, to include as a result of herbicide exposure.

7.  Entitlement to service connection for hypokalemia, to include as a result of herbicide exposure.

8.  Entitlement to service connection for headaches, to include as secondary to PTSD.

9.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The Veteran received a Combat Infantryman Badge, among other awards, during his service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and North Little Rock, Arkansas.

In a September 2010 rating decision, the Cleveland, Ohio RO denied service connection for chloracne, porphyria cutanea tarda, viral meningitis, hypokalemia, bilateral hearing loss, and tinnitus.  

In an October 2011 rating decision, the North Little Rock, Arkansas RO granted entitlement to service connection for PTSD, and provided an initial 50 percent rating, effective March 23, 2010.  The Veteran has appealed this initial rating.

In a September 2012 rating decision, the North Little Rock, Arkansas RO denied entitlement to service connection for headaches, to include as secondary to service-connected PTSD.

The Veteran and his wife appeared and testified at a personal hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The issue(s) of entitlement to service connection for hypokalemia, meningitis, bilateral hearing loss and headaches, as well as a rating in excess of 70 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the September 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that a withdrawal of the appeals for entitlement to service connection for chloracne and porphyria cutanea tarda.  The hearing request for withdrawal was supported by a written September 2013 statement where the Veteran outlined which issues he wished to withdraw.

2.  Resolving reasonable doubt in the Veteran's favor, he developed tinnitus as a result of his military service.

3.  The Veteran's PTSD is manifested by symptoms including suicidal ideation, irritability, nightmares, hypervigilance, depression, anxiety, and easy startle response, resulting in at least occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection chloracne, to include as a result of herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of service connection porphyria cutanea tarda, to include as a result of herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claims have been accomplished.  Through March 2010, November 2010 and August 2012 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims have been obtained.  The evidence includes VA treatment records, and statements from the Veteran.  He was afforded a February 2011 psychiatric examination, and July 2010 and January 2013 auditory evaluations.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.  The rationales for the opinions are based upon the examiner's clinical experiences and relevant (or absence of) published medical studies.  As discussed in detail below, the Board is granting entitlement to service connection for tinnitus, providing an increased PTSD rating, and remanding for further evaluation of a total PTSD rating. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the September 2013 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  The Veteran's representative requested a 60-day period of time to submit additional medical evidence to support the claims on appeal, and the extension was granted.  The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issues of entitlement to service connection for chloracne and porphyria cutanea tarda, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, with respect to a current disability, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Board finds the Veteran's statements are credible.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus.  However, the Board notes that the Veteran has stated that he had tinnitus since his service in the Republic of Vietnam.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered. 

The Veteran's DD 214 shows that his duty MOS was Indirect Infantry Fire Crewman (11C20).  The Duty MOS Noise Exposure Listing shows that an indirect fire infantryman had a high probability of exposure to hazardous noise.  Moreover, as a recipient of the CIB, the Veteran was clearly exposed to combat related noise. As such, the VA concedes that the Veteran was exposed to hazardous noise in service.

The Veteran has testified that his tinnitus began in service, and described the circumstances of the onset of his tinnitus in service, including relating his tinnitus to his service in the Republic of Vietnam.  He credibly testified of limited noise exposure post-service, as he stated he hunted on occasion, but found the past time to be too stressful given his combat experiences.  Based on his Duty MOS for his first period of service, his exposure to hazardous noise exposure is established.  

As tinnitus is a subjective disorder, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence suggests that the Veteran's tinnitus is related to his service and the criteria for a grant service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

During his September 2013 Board hearing, the Veteran's representative argued that he is entitled to a 70 percent rating due to suicidal ideation, impaired impulse control and impaired judgement.  The Veteran argued that his VA PTSD examination was only 5 minutes long and he did not think the 50 percent assigned was adequate.  He reported that he discussed his suicidal thoughts with VA doctors, and that he quit working due to his PTSD symptoms.  His wife testified that the Veteran drank heavily when he returned from service and she described mood swings and irritable reactions.  He first saw a psychiatrist in 2010 or 2011 after his regular physician suggested it.  His wife reported he fights in his sleep, has threatened suicide over the past couple years, and that he is sometimes paranoid (thinking that his wife and her daughter are talking about him).  The Veteran described visiting the Vietnam War Memorial with his daughter and her students and "broke down."

In October 2010, the Veteran was referred to VA mental health intake by his primary care physician for symptoms of PTSD and depression.  He was noted to be pleasant and cooperative but tearful and hesitant to talk.  He stated he had been "lying for years about his psychiatric symptoms," but that he had struggled with symptoms since his return from Vietnam where he was "in infantry and experienced multiple traumatic experiences."  He reported drinking heavily for many years after he returned from Vietnam, but that he quit drinking 15 years ago.  He reported that staying busy with his job helped him to avoid his symptoms, but that after retired three years ago he has "more time to think."  

The Veteran's wife stopped sleeping in the same bed as him 4 years prior due to his nightmares and "thrashing around."  He reported nightmares up to 4 times a week.  He stated he would sleep "ok" if he did not have a nightmare, but if he had a nightmare he could not return to sleep.  He also reported "frequent distressing intrusive memories about his Vietnam experiences which are often triggered by" the news or seeing soldiers.  He avoided watching war movies or military shows or news if possible.  He felt "down and depressed" and he felt these symptoms had increased over the past few years.  He described "frequent crying spells and has had intermittent suicidal ideation, with thoughts to shoot himself."  He stated he did not want to hurt himself for the sake of his wife and family, and reported that a brother-in-law had committed suicide and the detrimental effect it had on his family.  He struggled with hyperstartle responses and "tremulousness if frightened by loud noises."  His irritability was shown through occasional verbal outbursts, but he denied any physical violence and reported that he leaves when he is angry.  He denied panic attacks or problems going out in public.  He said he was tired of avoiding thoughts about his Vietnam experiences and has avoided getting information about PTSD.

On mental status evaluation, the Veteran was tearful with difficulty speaking, with a depressed mood, and fair insight and judgment.  His speech was normal, and he denied current suicidal or homicidal ideation.  He denied hallucinations and had no obvious cognitive deficits.  He was diagnosed with PTSD and assigned a GAF score of 41.  He was told to increase his dose of Citalopram and to begin Trazodone.  The evaluation lasted 45 minutes.

At a November 2010 follow up conversation, the Veteran reported he was "no worse and no better" after his change in medications.  He stated he was "real depressed some days for no apparent reason," and he was depressed after attending the PTSD orientation group.  He continued to think about Vietnam daily and feels more anxiety, especially in traffic.  He stated he was "very irritable" and that his wife felt he needed "anger management."  He denied current suicidal ideation but noted that he was not hopeful he would ever see improvement in his symptoms because he had "been like this so long."  His GAF score remained 41.

In January 2011, the Veteran reported he may be "doing some better," but still had nightmares up to four times a week, although they did not "linger as long."  He felt he had more "tremors" lately, especially when anxious or upset.  He stated his irritability and anger had become more of a problem, as he "gets mad faster than he used to."  He continued to have mixed feelings about talking about PTSD symptoms and doing group therapy because he has felt worse, but he wants to proceed with treatment to see if he can improve.  His GAF remained 41.

In February 2011, the Veteran was afforded a VA PTSD examination.  The Board will not recount the Veteran's traumatic experiences in Vietnam in this decision, as he is already service connected for PTSD.  The Veteran reported PTSD symptoms of difficulty sleeping, nightmares about his experiences in Vietnam, and having flashbacks of Vietnam due to certain smells, sights or sounds.  He reported that he startles to loud unexpected noises.  These startle reactions were more pronounced when he first returned from Vietnam, but he continues to be on edge and irritable.  His wife related that when she met him on rest and relaxation in Hawaii during service, the Veteran was jumpy and anxious and cried at the thought of returning to Vietnam.  He reported that he drank heavily for a number of years to deal with his PTSD symptoms when he was younger, but that he has since quit drinking completely.  

On mental status evaluation the Veteran and his wife agreed he had "significant problems with anxiety, irritability and nightmares."  He displayed "generally positive emotion with occasional sadness."  His speech was logical and coherent, his moods were mostly euthymic with some sadness, and affect was appropriate to mood.  His memory was intact.  He did not report hallucinations.  His insight and judgment were noted to be "adequate."  He denied current suicidal or homicidal thoughts.  He was given a GAF of 55.  The examiner noted that the Veteran had "numerous PTSD symptoms for many years including flashbacks, difficulty sleeping, nightmares, anxiety, irritability, difficulty around crowds or groups, exaggerated startle response, intrusive memories of experiences in Vietnam."  He had suppressed many of his symptoms, but had more problems in recent years.  "He appears to have moderate PTSD symptoms, which would cause difficulty in obtaining and maintaining gainful employment."

Also in February 2011, the Veteran reported to his VA mental health care provider that he had nightmares up to three times a week, he was nervous and irritable, and he had frequent distressing memories of his experiences in Vietnam.  He reported problems with sleep, although somewhat better with his medications.  He reported periods of depression and intermittent suicidal ideation, including thinking of shooting himself around Christmas.  His wife was supportive and tearful intermittently during the visit.  She reported he would go to church and the occasional baseball game, but that he continues to have problems with anger, road rage and frustration if he is not in complete control of things.  He was again given a GAF score of 41.  He was given a suicide prevention plan.  

In March 2011, he requested medication to help control his "nerves" following an accident involving his granddaughter.  He stated he was shaky and anxious, and that he got so upset he threw up.  He reported feeling nervous, with crying spells and daily headaches.  His wife reported that she felt he had been doing better until the accident, but that he was "grouchy" and impatient since then.  He was given a GAF of 45.

In May 2011, the Veteran reported that he was doing "about the same" and had been attending group therapy.  He reported good and bad days.  His symptoms were irritability, angry outbursts, anxiety and tremulousness along with worry and depression at times.  He reported intrusive memories and nightmares about Vietnam experiences.  He was given a GAF of 45.  

In August 2011, the Veteran reported he was "no better but no worse."  He believed the medication was helping him to sleep better despite continued nightmares.  He had "significant problems with startle, general anxiety, easily upset, and irritability with anger outbursts."  He reported he did not think of Vietnam without being triggered, and he no longer thinks about wanting to die or suicide.  He was assigned a GAF of 51.

In October 2012, the Veteran reported he was depressed and nervous.  He had a "low mood" but he denied anhedonia as he liked to work around his farm.  He reported on and off suicidal ideation, but denied current suicidal ideation.  He had a safety plan in place.  He reported significant PTSD symptoms including nightmares, isolative behavior, a fear of crowds, significant irritability, and hypervigilant behavior.  He was assigned a GAF of 45.

In January 2013, the Veteran reported continued depression, but not anhedonia or suicidal ideation.  He slept four to five hours a night, with nightmares up to four times a week.  He reported a lot of "jitteriness," being easily startled, hypervigilance, and irritability.  He was assigned a GAF of 45.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds the Veteran and his wife's statements regarding his ongoing PTSD symptoms to be credible as they are consistent throughout the claims file.

Having carefully reviewed the evidence of record, the Board finds that the evidence of record supports the assignment of a 70 percent evaluation for PTSD throughout the period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, throughout the appeal period, the Veteran's PTSD been manifested by symptomatology sufficient to cause at least social and occupational impairment with deficiencies in most areas, such as work, family relations, thinking and mood.  There is no current basis for a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings"); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeals period.  He has complained of social isolation, chronic sleep impairment, irritability, nightmares, easy startle response, anxiety, tremors, suicidal thoughts, and hypervigilance throughout the appeals process.  Additionally, while the February 2011 VA examiner provided a GAF score of 55, or moderate impairment, the Veteran's private psychologist has provided GAF scores between 41 and 51 (moderate to serious symptoms).  The Veteran has noted depression with tearful moments, anxiety that impacts his sleep and causes tremors, nightmares that cause violent thrashings, and intermittent hopelessness with suicidal ideation.  As such, the Board finds that the Veteran's symptoms more nearly approximate at least a 70 percent rating for the entire period on appeal.  

The Veteran was last afforded a VA examination in February 2011, and his treatment records and statements have indicated intermittent suicidal ideation.  The Veteran has also testified that he had to stop working as a result of his PTSD symptoms.  As such, further development is required to ascertain whether a rating in excess of 70 percent is warranted.  Further, the Board is also remanding a claim of entitlement to TDIU based on the Veteran's statements regarding his employability.



ORDER

The appeal as to the issue of service connection for chloracne, to include as due to herbicide exposure, is dismissed.

The appeal as to the issue of service connection for porphyria cutanea tarda, to include as due to herbicide exposure, is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 70 percent rating for PTSD is granted.


REMAND

Agent Orange claims

During his September 2013 hearing, the Veteran testified that VA treating physicians had indicated to him that his recurrent meningitis may be related to his exposure to Agent Orange.  A June 2010 VA treatment record noted that the Veteran may have "Mollaret's recurrent aseptic meningitis which is usually caused by HSV 2 but can be caused by HSV 1 and 6 as well as Echo Coxsackie and EBV."  The neurologist also noted that they needed to make sure he did not have "chronic aseptic meningitis from connective tissue disorder, chronic fungus, etc."  Ongoing treatment for his meningitis continued to refer to a diagnosis of Mollaret's meningitis.  The Board was unable to locate treatment records where a care provider indicted the meningitis may be linked to his exposure to Agent Orange; however, the newest records available in the virtual record are from January 2013.  On remand, updated treatment records should be obtained, and the veteran should be afforded a VA examination.

Additionally during the September 2013 hearing, the Veteran testified that he was first diagnosed with hypokalemia two years after returning from Vietnam.  The claims file does not contain treatment records from this period of time.  On remand, the Veteran should be asked to provide information and releases for any treatment records regarding an early diagnosis of hypokalemia.  If an early diagnosis is discovered, a VA examination should be provided to determine if the Veteran's hypokalemia is related to his military service, to include exposure to Agent Orange.

Hearing loss

The Veteran was denied entitlement to service connection for bilateral hearing loss by the RO as a result of a negative nexus opinion.  The negative opinion was based on service treatment records showing that the Veteran did not undergo a change in hearing from his induction to his separation evaluation.  The claims file contains the Veteran's service treatment records.  An August 1965 enlistment in the Army National Guard noted that an audio test was not required.  A June 1966 "separation" examination included audio testing with puretone threshold results of 10, 5 and 10 decibels bilaterally.  An undated induction audiogram showed zero and 5 decibel puretone threshold results.  An additional undated induction audio test showed 10, 15 decibels puretone threshold results, with a 30 decibel result in the left ear at 4000 Hertz.  The Veteran's July 1969 separation evaluation noted the Veteran had an audio test with all zero decibel results.  The Veteran testified that he was not given audio testing upon discharge from service.  The July 2010 VA examiner noted that there was no evidence of worsening of hearing from enlistment to sporation; however, she did not address that the record showed improvement on his separation from all of his other testing, to include whether this may have been an error.  The examination was also provide prior to the Noise Exposure MOS listing, through which the VA acknowledges that the Veteran had a high probability of exposure to hazardous noise.  On remand, the Veteran should be afforded another VA nexus examination regarding his bilateral hearing loss.

Headaches

In September 2012, the RO denied entitlement to service connection for headaches, to include as secondary to PTSD.  In October 2012, the Veteran filed a notice of disagreement with the September 2012 decision.  There is no indication in the claims file or virtual VA that the Veteran has been provided with a Statement of the Case.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

PTSD and TDIU

The Board is of the opinion that a new examination would be probative in ascertain the severity of his PTSD.  Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, in the course of his increased rating claim for PTSD, the Veteran indicated that he is unable to work as a result of his PTSD symptoms.  As such, a claim of entitlement to TDIU has arisen, and must be remanded for a VA examination(s) and opinion regarding employability.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to service connection for headaches.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

2.  Contact the Veteran and ask him to provide releases of medical records for all care provided, VA and non-VA, for his hypokalemia and meningitis, from 1969 to the present (specifically any treatment or diagnoses of hypokalemia within a few years of discharge and any treatment records considering a link between his meningitis and herbicide exposure).  VA should also ensure that all ongoing VA treatment records have been added to the claims file.  Based on the appellant's response, the RO/AMC must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  The appellant's representative should also be contacted to assist in locating records, or obtaining release forms.

3.  Schedule the Veteran for appropriate VA examination(s) regarding his claims for service connection for hypokalemia and meningitis.  After a review of the claims file, virtual record, and a copy of this REMAND, the examiner(s) should provide the following opinions:

(a) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypokalemia as a result of his military service?

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed meningitis (Mallaret's meningitis) as a result of his military service?

(c) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed hypokalemia as a result of his exposure to herbicides during Vietnam service?

(d) Is it at least as likely as not (50/50 probability or greater) that the Veteran developed meningitis as a result of his exposure to herbicides during Vietnam service?

The examiner(s) must provide a detailed explanation for each opinion rendered.

4.  Schedule the Veteran for a VA audio examination.  After a review of the claims file, virtual record, and a copy of this REMAND, the examiner should answer the following inquiry:  

(a) Is it at least as likely as not (50/50 probability or greater ) that the Veteran's current bilateral hearing loss is due to his military service?

(b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral hearing loss is due to, or aggravated by, his service-connected tinnitus?

The examiner should note that the VA concedes exposure to hazardous noise in service, as the Veteran's MOS had a high probability of exposure to hazardous noise.  The examiner should comment on the changes in the various audio tests in service.

The examiner must provide a detailed explanation for each opinion rendered.

5.  Schedule the Veteran for a VA PTSD examination to determine the current severity of the Veteran's service-connected PTSD, to include an opinion on the effect of the Veteran's PTSD on his employability.

6.  Schedule the Veteran for any additional VA examinations needed to address whether it is at least as likely as not that service-connected disorders alone render him unable to secure and maintain substantially gainful employment.

7.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) addressing the issues of entitlement to service connection for meningitis, hypokalemia, and a hearing loss disability; entitlement to a rating in excess of 70 percent for PTSD; and entitlement to TDIU. The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


